Citation Nr: 1736211	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for cervical spine spondylosis (cervical spine disability), in excess of 10 percent from June 8, 2007 to February 6, 2013, and in excess of 20 percent from February 6, 2013. 

2.  Service connection for residuals of surgery for benign brain tumor with memory loss, to include as due to in-service herbicide exposure. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 8, 2007 to September 21, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1967 to May 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a March 2014 rating decision, the RO assigned a higher 20 percent rating for cervical spine disability from February 6, 2013, thus creating a "staged" rating for different periods.  Although a higher disability rating has been assigned for the cervical spine disability for part of the rating period on appeal, as reflected in the March 2014 rating decision, the cervical spine rating issue remains in appellate status because the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a December 2014 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas.  A transcript of the hearing has been associated with the electronic claims file.

In April 2015, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with notice with respect to the TDIU issue, as well as for VA examinations with opinions.  Because the above-referenced development has been completed with respect to the first two issues as listed on the Title page, the Board finds that the AOJ substantially complied with the April 2015 Board remand directives with respect to these two issues.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Further discussion of the AOJ compliance with the April 2015 Board Remand directives with regard to the issue of a TDIU for the period from June 8, 2007 to September 21, 2011 is included in the Remand section below.  

The issue of a TDIU for the period from June 8, 2007 to September 21, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the rating period from June 8, 2007 to February 6, 2013, the cervical spine disability did not manifest forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.

2. For the rating period from February 6, 2013, the cervical spine disability has not manifested forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.

3. The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.

4. The Veteran underwent surgery to remove a benign tumor (meningioma) of the brain after service in 2001.  

5. Meningioma of the brain is not on the presumptive list of diseases associated with herbicide exposure.

6. The Veteran has no current residuals of the post-service 2001 brain tumor surgery.

7. Symptoms of meningioma of the brain were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year of service separation.

8. Meningioma of the brain, which began after service, is not otherwise related to active service, to include as due to herbicide exposure in service.


CONCLUSIONS OF LAW

1. For the rating period from June 8, 2007 to February 6, 2013, the criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2. For the rating period from February 6, 2013, the criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3. The criteria for service connection for residuals of a brain tumor are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In this case, the RO issued a December 2007 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With respect to the claim for service connection for a brain tumor, in a December 2007 letter sent prior to the initial adjudication of the claim for service connection in May 2008, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the December 2014 Board hearing transcript, and the Veteran's written statements.  

VA most recently examined the cervical spine in October 2016.  As the above-referenced VA medical examination report was written after an interview with the Veteran, examination of the Veteran, and contains findings and measurements regarding the severity of the cervical spine disability supported by clinical data, the Board finds that the above-referenced VA medical examination report is adequate for rating the cervical spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA examined the Veteran's brain tumor in October 2016.  The Board finds that the above-referenced examination and opinion report is adequate for the purpose of deciding service connection for residuals of surgery for benign brain tumor with memory loss.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the benign brain tumor (meningioma).  The above-referenced VA examination and opinion report contains all the findings needed to evaluate the claim for service connection for residuals of surgery for benign brain tumor with memory loss, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Separate disability ratings may be assigned for separate periods of time in accordance with the facts found (staged ratings).  The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating Analysis for Cervical Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless Diagnostic Code (DC 5243) is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 
40 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran is in receipt of a 10 percent disability rating for the cervical spine disability for the rating period from June 8, 2007 to February 6, 2013, and a 20 percent rating for the rating period from February 6, 2013 under the General Rating Formula.  The Veteran has generally contended that a higher rating is warranted for the cervical spine disability because he has neck pain, stiffness, and limitation of motion.  See, e.g., April 2009 VA Form 21-4138; December 2014 Board hearing transcript.

Cervical Spine Disability Rating from June 8, 2007 to February 6, 2013

After a review of all the evidence, both lay and medical, the Board finds that, for the rating period from June 8, 2007 to February 6, 2013, the criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (a 20 percent rating) under the General Rating Formula would require forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For the rating period from June 8, 2007 to February 6, 2013, the cervical spine disability manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 60 degrees, and combined range of motion of the cervical spine of 295 degrees.  At no point during this period did the cervical spine disability manifest forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The April 2008 VA examination report reflects that the Veteran reported neck pain soreness, and stiffness without flare-ups, weakness, fatigue, or lack of endurance.  Upon examination in April 2008, the Veteran had forward flexion of the cervical spine to 60 degrees, extension to 55 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 70 degrees, and right lateral rotation to 70 degrees, with a combined range of motion of 295 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  

A January 2009 VA treatment record shows that the Veteran reported worsening neck pain when turning the head.  Upon examination in January 2009, the VA clinician noted neck pain with no neck stiffness.  The January 2009 VA clinician assessed multilevel cervical degenerative joint disease, degenerative disc disease, as well as cervical spondylosis and cervicalgia.  No cervical spine range of motion measurements were recorded. 

In this case, for the period from June 8, 2007 to February 6, 2013, the cervical spine disability caused pain, which has restricted overall motion.  The Veteran consistently reported chronic neck pain and stiffness during this period; however, as noted above, even taking into account additional functional limitation due to pain, the cervical spine range of motion measurements during this period do not more nearly approximate forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees. 
.
The Veteran has generally advanced that he had constant pain and stiffness in the cervical spine.  While the Veteran is competent to report symptoms of the cervical spine disability, to include pain, limitation of motion, and stiffness, the Board finds that the VA examination report during this period, which includes specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout cervical spine range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011), indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The April 2008 VA examination report showed no ankylosis of the cervical spine.  In this case, the 10 percent rating assigned for the cervical spine disability fully contemplates the functional limitation resulting from neck pain and stiffness, to include during flare-ups.  

Moreover, the evidence shows that during this period, there was no cervical muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The weight of the evidence demonstrates that, during the rating period from June 8, 2007 to February 6, 2013, the cervical spine disability did not more nearly approximate forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour so as to warrant the next higher rating of 20 percent.  
38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the rating period June 8, 2007 to February 6, 2013.  See Mitchell, 25 Vet. App. 32.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating of 10 percent under the General Rating Formula at any time during the rating period from June 8, 2007 to February 6, 2013.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

The Board further finds that, for the rating period from June 8, 2007 to February 6, 2013, a higher (20 percent) disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The April 2008 VA examination report notes that the Veteran denied experiencing incapacitating episodes during the previous 12-month period.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability was manifested by at least two weeks but less than four weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period during this period as required for a higher rating, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.

Cervical Spine Disability Rating from February 6, 2013

After a review of all the evidence, both lay and medical, the Board finds that, for the rating period from February 6, 2013, the criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (a 30 percent rating) under the General Rating Formula would require forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine.

For the rating period from February 6, 2013, the cervical spine disability manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 20 degrees, and combined range of motion of the cervical spine of 130 degrees.  At no point during this period did the cervical spine disability manifest forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine, as required for a higher rating of 30 percent. 

The February 2013 VA examination report shows that the Veteran reported constant neck pain and tightness with no flare-ups.  Upon examination in February 2013, the Veteran had forward flexion of the cervical spine to 20 degrees, extension to 20 degrees, left lateral flexion to 10 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, with a combined range of motion of 130 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The February 2013 VA examiner noted that there was guarding or muscle spasm of the cervical spine, which was not severe enough to result in abnormal gait or abnormal spinal contour. 

The October 2016 VA examination report shows that the Veteran reported constant neck pain with no flare-ups.  Upon examination in October 2016, the Veteran had forward flexion of the cervical spine to 25 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 45 degrees, with a combined range of motion of 190 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The February 2013 VA examiner noted that there was no guarding or muscle spasm of the cervical spine. 

In this case, during this period, the cervical spine disability has caused pain, which has restricted overall motion.  The Veteran has consistently reported chronic neck pain and stiffness during this period; however, as noted above, even taking into account additional functional limitation due to pain and other orthopedic Deluca factors, the cervical spine range of motion measurements for the rating period from February 6, 2013 do not more nearly approximate forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

The Veteran has generally advanced that he has constant pain and stiffness in the cervical spine.  While the Veteran is competent to report symptoms of the cervical spine disability, to include pain, limitation of motion, and stiffness, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout cervical spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. at 43, indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The February 2013 and October 2016 VA examination reports showed no ankylosis of the cervical spine.  In this case, the 20 percent rating assigned for the cervical spine disability fully contemplates the functional limitation resulting from neck pain, stiffness, as well as any muscle spasm, tenderness, and guarding, to include during flare-ups, if present.  

The weight of the evidence demonstrates that during the rating period from February 6, 2013, the cervical spine disability has not more nearly approximated forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine, so as to warrant the next higher rating of 30 percent.  
38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the rating period from February 6, 2013.  See Mitchell, 25 Vet. App. 32.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating of 30 percent under the General Rating Formula at any time during the rating period from February 6, 2013.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

The Board further finds that, for the rating period February 6, 2013, a higher (40 percent) disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The February 2013 and October 2016 VA examination reports note that the Veteran did not have IVDS.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least four weeks but less than six weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period during this period as required for a higher rating, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the cervical spine disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the rating period from June 8, 2007 to February 6, 2013, the cervical spine disability manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 60 degrees, and combined range of motion of the cervical spine of 295 degrees.  For the rating period from February 6, 2013, the cervical spine disability has been manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 20 degrees, and combined range of motion of the cervical spine of 130 degrees.  The schedular criteria for rating the cervical spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 
27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

All the symptomatology and functional impairment described above result from the limitation motion of the cervical spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca at 206-07; Burton, 25 Vet. App. at 4 (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Mitchell at 33-36; Vogan, 24 Vet. App. at 161.  The above-referenced symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

To the extent that working overhead or driving requires forward or lateral flexion, extension, or lateral rotation of the cervical spine, such movements are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities.  To the extent that working overhead or driving causes incidental pain in the neck area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V; Schafrath at 592; Burton at 4; Sowers, 27 Vet. App. 472; Mitchell at 33-36.  Therefore, the Board finds that the record does not reflect that the cervical spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected posttraumatic stress disorder (PTSD), ischemic heart disease status post myocardial infarction and coronary artery bypass graft, degenerative arthritis of the right acromioclavicular joint, cervical spine spondylosis, bilateral tinnitus, bilateral hearing loss, compound fracture of the right third finger, scars associated with ischemic heart disease status post myocardial infarction and coronary artery bypass graft, tension headaches associated with cervical spine spondylosis, sleep apnea, and lumbar spine degenerative disc disease with mild facet joint arthropathy. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected cervical spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Residuals of Brain Tumor

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran's meningioma of the brain is considered a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for residuals of surgery for benign brain tumor.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and 
a tumor of the brain becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including lung cancer.  38 C.F.R. § 3.309(e).

The Veteran contends that service connection for residuals of brain tumor surgery is warranted because the brain tumor started in service or, in the alternative, the brain tumor is related to in-service herbicide exposure.  The Veteran stated that he had a golf-ball-size growth on his left arm that was removed during service.  He stated that the brain tumor was discovered after service separation but that he was told by the treating physicians that this is a slow growth tumor that started 8 or 9 years earlier.  The Veteran advanced that the current residuals of the brain tumor surgery include vision problems, memory loss, and tumor material that is still present in the brain.  See December 2014 Board hearing transcript. 

Service treatment records confirm that a cyst was removed from the Veteran's left arm during active service.  Service personnel records reflect that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(m).  Meningioma of the brain is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

The Board finds that the weight of the evidence demonstrates that there are no current residuals of the brain tumor (meningioma) that was removed by surgery in 2001.  The October 2016 VA examiner opined that there are no current residuals of brain tumor surgery except for a well-healed, non-tender, scar.  The October 2016 VA examiner reasoned that there were no residuals after the 2001 surgery as would be expected for this type of benign tumor, and that the Veteran was able to return to full duties and activities after a usual recovery period post-surgery.  The October 2016 VA examiner explained that there is no medical evidence or history of sustained memory loss, and indicated that, given the location of the Veteran's brain meningioma, there is no expectation that there would be memory loss related to this type of benign tumor or removal of such benign brain tumor.  Specifically, the October 2016 VA examiner explained that tumors in this location (Parietal-temporal - non-dominant hemisphere near the optic nerve and carotid artery) that did not cause long standing issues with either of these structures (optic nerve or carotid artery) would not have produced enough edema or tumor burden to affect thinking or memory.  The October 2016 VA examiner further reasoned that any neurological or memory issues would have occurred temporally associated with the time of onset of symptoms (prior to surgery) or in the immediate post-operative period; however, in the Veteran was able to continue his work without restriction or limitation for years following the 2001 surgery.  Accordingly, the Board finds that the Veteran does not have any current residuals, to include memory loss, of the 2001 surgery that removed the brain tumor.  

The Board finds next that the weight of the lay and medical evidence of record demonstrates that the Veteran's meningioma of the brain was not incurred in service, and symptoms of meningioma of the brain were not chronic in service.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of meningioma of the brain started in service.  The Veteran has indicated that, in 2001, he was told by the treating physicians that this is a slow growth tumor that started 8 or 9 years earlier.  Even if the tumor started 9 years prior to 2001 (i.e., in 1992), such onset date would have been five years after service separation.  Service treatment records show no symptoms or complaints, signs, or diagnosic indication of a brain tumor.  The December 1986 service separation examination report shows a normal clinical evaluation of the head and neurologic system and no reports by the Veteran of any tumor.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran.  

The October 2016 VA examiner opined that it is less likely than not that the Veteran's benign brain tumor (meningioma) was incurred in service.  The October 2016 VA examiner reasoned that, while meningiomas are relatively slower growing tumors, the location of the Veteran's tumor is such that the signs and symptoms often appear earlier when the tumor starts to grow because the area is very small and any tumor growth causes signs and symptoms with any increased tumor volume or size; however, this did not happen in this Veteran's case.  Accordingly, the Board finds that the weight of lay and medical evidence of record demonstrates that there was no in-service occurrence of a brain tumor or even symptoms of a brain tumor in service.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of a brain tumor were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  The Veteran was diagnosed with a meningioma of the brain in 2001, which is approximately 15 years after service separation.  Moreover, as explained above, the Veteran indicated that his treating physicians indicated that the tumor started around 1992.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  As such, the weight of the evidence demonstrates that symptoms of meningioma of the brain were not continuous after service separation, and that symptoms did not begin to manifest within one year of service separation.

As the evidence shows no chronic symptoms of a brain tumor in service, continuous symptoms of a brain after service separation, or manifestation of a brain tumor within one year of service separation, service connection for residuals of surgery for benign brain tumor with memory loss is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The remaining theory of entitlement is direct service connection under 38 C.F.R. 
§ 3.303(d), including as claimed due to herbicide exposure in service.  The Board decision turns to the question of whether a nexus or relationship exists between the in-service herbicide exposure or the in-service left arm cyst and later developed meningioma of the brain.  Shedden, 381 F.3d at 1167.

The Board finds that the weight of the lay and medical evidence demonstrates that the meningioma of the brain, which began after service, is not otherwise related to active service, to include the in-service left arm cyst or as due to herbicide exposure in service.  The Veteran has asserted that the brain tumor is related to the in-service left arm cyst or to in-service Agent Orange exposure.  The October 2016 VA examiner opined that it is less likely as not that the Veteran's meningioma of brain was less likely than not incurred in or caused by service, to include in-service Agent Orange exposure.  The October 2016 VA examiner reasoned that the etiology of meningioma has not been associated with exposure to Agent Orange or exposure to environmental hazards such as inhalation of fine grain sand, fuel or solvent fumes, insecticides or pesticides, or multiple vaccines.  The October 2016 VA examiner explained that meningiomas can be associated with antecedent radiation exposure and specific genetic markers.  The October 2016 VA examiner noted that the location of Veteran's benign tumor is a very small region of the brain (carotid artery/optic nerve region) and symptoms often develop more quickly in this region than meningiomas in different regions of the brain; therefore, it is more likely that Veteran's brain tumor did not exist during his time in service.  The October 2016 VA examiner also noted that patients with meningiomas of the cortical region often have seizures or weakness, but that the Veteran had neither of these conditions (seizures or substantial weakness). 

The October 2016 VA examiner further explained that review of service treatment records and post-service medical records show that there is no medical evidence that Veteran had any indication of memory loss, memory problems, or a memory disorder while in the Service or in the many years following removal of the benign brain tumor.  The October 2016 VA examiner noted that there is no diagnosis of a memory disorder and that, given the location of this Veteran's tumor, there is no expectation that there would be any memory loss or memory condition related to this type of benign tumor or removal of the benign brain tumor.

As to the relationship between the Veteran's brain tumor and the in-service left arm cyst, the October 2016 VA examiner opined that it is less likely than not that the meningioma of the brain is related to the in-service left arm cyst.  The October 2016 VA examiner reasoned that a meningioma is a tumor that arises from the meninges (membranes that surround the brain and spinal cord), and that there is no correlation between the occurrence of skin cysts (dermatologic conditions) and Veteran's benign brain tumor (meningioma) which arises from specialized tissue that surrounds only the brain and spinal cord (central nervous system).  The October 2016 VA examiner explained that there is a genetic condition of neurofibromas on the skin surface that correlate with meningiomas, but that the Veteran does not have this neurological condition.

The Board finds that the October 2016 VA opinion is highly probative with respect to the theory of service connection for residuals of surgery of a brain tumor as directly related to in-service exposure to Agent Orange or to the in-service left arm cyst because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the October 2016 VA opinion provides competent, credible, and probative evidence that supports the finding that the brain tumor is not directly related to active service, to include in-service exposure to Agent Orange or to the in-service left arm cyst.

Although the Veteran has asserted that the brain tumor is causally related to exposure to herbicides in service or to the in-service left arm cyst, under the established facts of this case that include no in-service symptoms and no symptoms for years after service, the Veteran is not shown to have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the meningioma of the brain.  The mechanism by which herbicides might cause meningioma of the brain more than a decade after herbicide exposure, or by which meningioma of the brain (a benign tumor) may be related to a left arm cyst (a skin disorder) is not inherently one observable by the five senses.  The Veteran's general statements regarding the relationship of the meningioma of the brain to herbicide exposure or to the left arm cyst provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the appellant could offer competent nexus evidence between meningioma of the 

brain and in-service herbicide exposure or the in-service left arm cyst.  The Veteran has offered general, conclusory assertions that the meningioma of the brain is related to in-service herbicide exposure or to the in-service left arm cyst without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  See Rucker, 10 Vet. App. at 74 (veteran is not competent to diagnose carcinoma (cancer) or relate it to service); Jandreau at 1377, n.4.

The etiology of the Veteran's meningioma of the brain, especially in the context of herbicide exposure, is a complex medical etiological question that requires knowledge of the etiology of a relationship to chemical herbicide exposure.  Such opinion relating meningioma of the brain to herbicides or to a left arm cyst would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause meningioma of the brain, the common factors between a meningioma of the brain (a benign tumor) and a left arm cyst (a skin disorder), knowledge of other causes and risk factors of meningioma of the brain, and knowledge of factors that differentiate cancers caused by herbicides from those caused by other risk factors, and correlating ability to differentiate between competing etiologies, which the Veteran is not shown to have.  

The Board finds the competent opinion evidence of record from the October 2016 VA physician, which is consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of meningioma of the brain, to be more probative than the Veteran's general contentions as to etiology of the meningioma of the brain.

Based on foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's meningioma of the brain and active duty service, including herbicide exposure and the in-service left arm cyst.  As the preponderance of the evidence is against service connection, on direct and presumptive theories of service connection, to include as due to exposure to 

herbicides, the benefit of the doubt doctrine does not apply, and the claim for service connection for residuals of surgery for a brain tumor (meningioma of the brain) must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased disability rating for the cervical spine disability, in excess of 10 percent for the rating period from June 8, 2007 to February 6, 2013, and in excess of 20 percent for the rating period from February 6, 2013, is denied.

Service connection for residuals of surgery for benign brain tumor with memory loss, to include as due to in-service herbicide exposure, is denied.


REMAND

TDIU for the Period from June 8, 2007 to September 21, 2011

In April 2015, the Board remanded the TDIU issue to the AOJ, in part, in order to provide a VA examination and opinion by a vocational or similar specialist to help ascertain the effect of the service-connected disabilities on employability.  While the April 2015 Board Remand requested a VA examination to be conducted by a vocational or similar (occupational) specialist, the Veteran underwent a VA examination in October 2016 by a neurologist.  Accordingly, the Board finds that the AOJ did not substantially comply with the April 2015 Board Remand directive to provide a VA examination by a vocational or similar specialist because a neurologist is not similar to a vocational rehabilitation specialist.  See Stegall, 
11 Vet. App. 268.  Accordingly, upon Remand, the AOJ should schedule a VA examination by a vocational or similar occupational specialist.


Accordingly, the issue of a TDIU for the period from June 8, 2007 to September 21, 2011 is REMANDED for the following actions:

1. Schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities for the period from June 8, 2007 to September 21, 2011.  The service-connected disabilities are PTSD, ischemic heart disease status post myocardial infarction and coronary artery bypass graft, degenerative arthritis of the right acromioclavicular joint, cervical spine spondylosis, bilateral tinnitus, bilateral hearing loss, compound fracture of the right third finger, scars associated with ischemic heart disease status post myocardial infarction and coronary artery bypass graft, tension headaches associated with cervical spine spondylosis, sleep apnea, and lumbar spine degenerative disc disease with mild facet joint arthropathy.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

2. Thereafter, the issue of a TDIU for the period from June 8, 2007 to September 21, 2011 should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


